C. A. 6th Cir. Motion of the Criminal Courts Bar Association of Los Angeles for leave to file a brief, as amicus curiae in No. 794, granted. The petitions for writs of certiorari are also granted limited to the following question:
“Whether evidence obtained by the Government by means of deceptively placing a secret informer in the quarters and councils of a defendant during one criminal trial so violates the defendant’s Fourth, Fifth and Sixth Amendment rights that suppression of such evidence is required in a subsequent trial of the same defendant on a different charge.”
The cases are consolidated and a total of three hours is allotted for oral argument.
Mr. Justice White and Mr. Justice Fortas took no part in the consideration or decision of this motion or these petitions.
Reported below: 349 F. 2d 20.